The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2015

                                      No. 04-15-00124-CR

                                       Hector RAMIREZ,
                                           Appellant
                                                v.
                                   THE STATE OF TEXAS,
                                         Appellee
                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2894
                     The Honorable Kevin M. O'Connell, Judge Presiding

                                         ORDER
        Court reporter Lisa Ramos has filed a notification of late reporter’s record stating that
appellant has not filed a designation of record or made arrangements for paying the fee for the
reporter’s record. Because court reporter Erminia Uviedo also filed a notification of late
reporter’s record stating that appellant had not paid or made arrangements to pay the fee for the
reporter’s record, on April 23, 2015, we ordered appellant to provide written proof to this court
on or before May 4, 2015 that either (1) the reporter’s fee had been paid or arrangements had
been made to pay the reporter’s fee; or (2) he was entitled to appeal without paying the reporter’s
fee. We explained that if appellant failed to respond by May 4, 2015, his appellant’s brief would
be due May 26, 2015, and we would only consider those issues or points raised in his brief that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

        Because court reporter Ramos has also noted that appellant has failed to file a designation
of record, see TEX. R. APP. P. 34.6(b)(1), we ORDER appellant to file written proof to this court
on or before May 11, 2015 that he has filed a designation of record with the court reporters. As
noted in our previous order, if appellant fails to respond within the time provided, his brief will
be due May 26, 2015, and we will only consider those issues or points raised in appellant’s brief
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court